DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 06/04/2021. Currently, claims 1, 5-13 and 15-19 are pending. No claims have been added or amended. Claims 2-4 and 14 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5-7, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0180404 (Stern et al. – hereinafter Stern), and further in view of U.S. Patent Appl. Pub. No. 2012/0299863 (Yilmaz).

Referring to claim 1, Stern discloses a system for evaluating shopper interactions with items comprising: 
a set of wireless tags, each of the wireless tags being associated with a respective item; [See paragraphs 0021, 0030] 
at least one wireless reader which collects data from the set of associated wireless tags in an interrogation zone, the collected data including an identifier for the item associated with each wireless tag and a touch sensor status indicating whether the item is being touched; and [See paragraphs 0028, 0038, 0039, 0055, 0056]
a computer which aggregates the collected data and outputs an evaluation of human interactions with the items, based on the data, wherein the evaluation of human interactions includes an inference as to shopper preferences for items or an inference as to shopper interference with a planogram compliance, based on whether an identifier for an item an item and touch sensor status for the item indicate that the item was taken and placed in a different location. [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]

Yilmaz teaches a system with the limitation: each wireless tag including, or being in wired communication with, a touch sensor, the touch sensor including conductive traces, the touch sensor detecting a change in capacitance between the conductive traces when a finger alters the mutual coupling between the conductive traces, a touch sensor status being set for the wireless tag in response. [See paragraphs 0018, 0021, 0023-0025, 0030, 0045] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Stern to have incorporated a touch sensor as in Yilmaz with the motivation of detecting an interaction with an item to which it is associated. [See Stern paragraph 0039; Yilmaz paragraphs 0021-0025] 

Referring to claim 5, the combination of Stern and Yilmaz discloses the system of claim 1 above, wherein the wireless tag incorporates the touch sensor which generates the touch sensor status. [See Yilmaz paragraphs 0018, 0021, 0023-0025, 0030, 0045] 

claim 6, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the computer aggregates the collected data over a plurality of time periods and outputs an evaluation of human interactions with the products for each time period. [See Stern paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069] 

Referring to claim 7, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the items are products on store shelves. [See Stern paragraphs 0030, 0071] 

Referring to claim 9, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the evaluation of human interactions is output to a user interface. [See Stern paragraphs 0067, 0069] 

Referring to claim 10, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the at least one wireless reader comprises a plurality of wireless readers. [See Stern paragraphs 0028, 0038, 0039, 0055, 0056]

Referring to claim 11, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the wireless tags are RFID tags and the wireless reader is an RFID reader. [See Stern paragraphs 0021, 0028, 0030, 0038, 0039, 0055, 0056] 

Referring to claim 17, Stern discloses a system for evaluating human interactions with items comprising: 

memory which stores instructions for: 
aggregating data acquired from the RFID readers for each of a plurality of times, the data including, for each of the plurality of RFID tags associated with a respective item, an identifier for the item and a touch sensor status indicating whether the item is being touched, and [See paragraphs 0028, 0038, 0039, 0055, 0056] 
generating an evaluation of human interactions with the items based on the data, the evaluation including determining: [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069]
a number of times that an item has been picked up and put back in a same location; [See Stern paragraph 0057]
an amount of time that an item was held before being put back in a same location; [See Stern paragraph 0057]
whether an item was taken and purchased or put back; and [See Stern paragraph 0057]
whether an item was taken and placed in a different location. [See Stern paragraph 0057]
displaying a representation of the evaluation on a display device; and [See paragraphs 0067, 0069] 
a processor which implements the instructions. [See paragraphs 0026-0028]

Yilmaz teaches a system with the limitation: each RFID tag including, or being in wired communication with, a touch sensor, the touch sensor causing a touch sensor status to be set for the RFID tag, the touch sensor status indicating whether the item is being touched. [See paragraphs 0018, 0021, 0023-0025, 0030, 0045] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Stern to have incorporated a touch sensor as in Yilmaz with the motivation of detecting an interaction with an item to which it is associated. [See Stern paragraph 0039; Yilmaz paragraphs 0021-0025] 

Referring to claim 18, the combination of Stern and Yilmaz discloses the method of claim 1, wherein the inference as to shopper preferences for items or an inference as to shopper interference with a planogram compliance is based on a comparison of a time the item placed in the different location of was touched and of a time another item in the different location was touched. [See Stern paragraphs 0027, 0037, 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) throughout the store. The system tracks the time interaction of a customer and item from an initial location to a subsequent location to determine user behavior or preference associated with an item.]

Referring to claim 19, the combination of Stern and Yilmaz discloses the method of claim 1, wherein movement of an item from an interrogation zone of one reader to an interrogation zone of another reader is used as an indicator that the item has been placed in a shopping cart for purchase. [See paragraphs 0056, 0057, 0090-0094 – The system monitors the movement of an item within different locations/regions in the retail environment. The result of the analysis may indicate potential purchase of the item.]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Yilmaz, and further in view of U.S. Patent Appl. Pub. No. 2018/0315116 (Medina).

Referring to claim 8, the combination of Stern and Yilmaz discloses the system of claim 1 above. The combination does not explicitly disclose the limitation: wherein the items are controlled substances and the system associates a user identifier with items that are touched. 
Medina teaches a system with the limitation: wherein the items are controlled substances and the system associates a user identifier with items that are touched. [See Medina paragraphs 0004, 0022, 0036, 0040, 0064, 0090 – The system is applicable to various types of items and touched items are associated with the identified user.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the  

Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Yilman, and further in view of U.S. Patent Appl. Pub. No. 2019/0149725 (Adato et al. – hereinafter Adato).

Referring to claim 12, Stern discloses a method for evaluating human interactions with items comprising: 
with at least one wireless reader, collecting data from the set of wireless tags in the interrogation zone at fixed time intervals, the collected data including an identifier for the item associated with each wireless tag and the touch sensor status indicating whether or not the item is being touched; [See paragraphs 0021, 0028, 0030, 0038, 0039, 0055, 0056]
aggregating the collected data for each of a set of products or product types in a given time period; and [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]
generating an evaluation of human interactions with the items, based on the aggregated data. [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]
Stern does not explicitly disclose the limitations: 
with a set of wireless tags, attached to respective items in an interrogation zone, setting a touch status indicating whether the respective item is being touched, each of the wireless tags including a touch sensor which detects human interactions with the respective item; and 
wherein the evaluation includes drawing an inference as to shopper interference with a planogram compliance. 
Yilmaz teaches a system with the limitation: with a set of wireless tags, attached to respective items in an interrogation zone, setting a touch status indicating whether the respective item is being touched, each of the wireless tags including a touch sensor which detects human interactions with the respective item. [See paragraphs 0018, 0021, 0023-0025, 0030, 0045] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Stern to have incorporated a touch sensor as in Yilmaz with the motivation of detecting an interaction with an item to which it is associated. [See Stern paragraph 0039; Yilmaz paragraphs 0021-0025] 
In addition, Adato teaches a system with the limitation: wherein the evaluation includes drawing an inference as to shopper interference with a planogram compliance. [See paragraphs 0201, 0207, 0485, 0487-0489 – Planogram compliance can be affected by consumer interactions with one or more products.]


Referring to claim 13, the combination of Stern, Yilmaz and Adato discloses the method of claim 12, wherein the evaluation of human interactions includes determining at least one of: [See Stern paragraph 0057]
a number of times that an item has been picked up and put back in a same location; [See Stern paragraph 0057]
an amount of time that an item was held before being put back in a same location; [See Stern paragraph 0057]
whether an item was taken and purchased or put back; and [See Stern paragraph 0057]
whether an item was taken and placed in a different location. [See Stern paragraph 0057]

Referring to claim 15, the combination of Stern, Yilmaz and Adato discloses the method of claim 12, wherein the aggregation of the collected data includes aggregating collected data for each of a plurality of time periods and outputting an evaluation of human interactions with the products for each time period. [See Stern paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069] 

Referring to claim 16, it recites similar limitations as set forth in claim 12, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant's arguments filed 06/04/2021 with respect to the rejection of claims 1, 5-7, 9-11, and 17-19 under 35 U.S.C. §103 as being unpatentable over Stern in view of Yilmaz; claim 8 under 35 U.S.C. §103 as being unpatentable over Stern in view of Yilmaz, and further in view of Medina; and claims 12, 13, 15, and 16 under 35 U.S.C. §103 as being unpatentable over Stern in view of Yilmaz, and further in view of Adato have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Regarding claim 1, the system of Stern teaches that “[f]or example, merchant hub(s) 124 may be configured to monitor the location of customer card 135 carried by user 131 and product tag(s) 128 affixed to store items within a merchant store, and determine when a customer has interacted with the store item, such as by picking up the store item.” See Paragraph 0028. Stern explains that “… hub(s) 124 and/or merchant system 120 may be able to determine that a user 131(with customer card 135) stood in front of a particular set of products or interacted with a store item 123, such as by picking up the item.” Paragraph 0056.
The identifying characteristics inferred from communication between a customer card and a product tag describe an interaction of a user (associated with a customer 
The system of Yilmaz teaches an RFID tag with a touch sensor configured to detect touch. The tag information can be read by an RFID reader in tracking movement of an object containing tag. See paragraphs 0004, 0018, 0021-0025, 0030, 0045, 0061. The RFID tag of Yilmaz can be incorporated into the system of Stern in order to communicate an interaction (including picking and/or touching an item) between a user and a store item. The RFID tag of Yilmaz can be used to detect picking or touching of a store item and the interaction communicated to the merchant hub or system via a customer card. 
Further, the system of Adato teaches a process that detects one or more types of interaction with a product that triggers image acquisition to determine planogram compliance. Also, other types of sensor data (including touch sensor data) can be used in combination with the image data during data analysis. See paragraph 0201, 0207, 0737. Planogram compliance is determined in part by detecting items moved from their correct location to a different location. See paragraphs 0201, 0471. Thus, the planogram compliance is determined based on touching or picking the items. 
Stern teaches that “… [a]nother indication that may be provided to merchant system 120 may be a notification associated with user misplacement of an item 123. Thus in one embodiment, merchant system may be notified when certain items 123 may 
The method and system of Medina teaches an autonomous product display configuration. The display controller analyzes sensor data collected from human interaction with one or more times and produces an output to a user interface. Feedback data based on user interaction with an item (including touching an item) is analyzed and used to update user’s preferences, and suggest products in the future. See paragraphs 0099-0107. Accordingly, the user preferences of Medina are determined based on information associated with user interaction from touching a product. 
Accordingly, the combined teachings of Stern, Yilmaz, Adato and Medina teaches the claimed invention. 
As discussed above for claim 1, the combined teachings of Stern, Yilmaz and Adato teaches the claimed invention in claim 12. In addition, Stern teaches that merchant system 120 may be able to determine that a particular user has handled a type of item, such as sunglasses, for example, several times over a predetermined period of time. Paragraph 0061. Also, identified metric may be based on a user's 131 interaction with a number of items 123 of a particular pattern or duration. For example, one metric may identify that user 123 has interacted with a number of items 123 of a 
As discussed above for claim 1, the combined teachings of Stern, Yilmaz, Adato and Medina teaches the claimed invention of claim 17. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687